 

Exhibit 10.3

GRANTEE NON-COMPETITION AGREEMENT FOR RETIREES

This Grantee Non-Competition Agreement (the “Agreement”) is hereby entered into
by and between Basic Energy Services, Inc. (the “Company”) and KENNETH V.
HUSEMAN (the “Grantee”) effective as of the Retirement Date (as defined below).

RECITALS

WHEREAS, the Grantee has been an employee of the Company or its subsidiaries;
and

WHEREAS, the Grantee is retiring, or announced his or her intention to retire,
or has retired from employment with the Company or its subsidiaries at the close
of business on the  30th     day of September, 2013 (the “Retirement Date”); and

WHEREAS, pursuant to the terms of the Fifth Amended and Restated Basic Energy
Services, Inc. 2003 Incentive Plan, as amended (the “Plan”), Grantee is being
granted concurrent with the execution of this Agreement 300,807 shares (subject
to netting for minimum withholding taxes, as may be applicable) of restricted
common stock of the Company pursuant to that certain Grant Agreement (for
Grantees Executing a Non-Competition Agreement for Retirees) dated September 30,
2013 (the “Retiree Grant Agreement”); and

WHEREAS, prior restricted stock grant agreement(s) entered into by the Company
and Grantee under the Plan provide that all unvested shares of restricted common
stock of the Company granted to Grantee prior to Grantee’s Retirement Date shall
be forfeited upon Grantee’s retirement, but may be reissued to Grantee upon, and
as partial consideration for, Grantee’s execution and delivery of this
Agreement; and

WHEREAS, it is intended by the Company that the restricted stock issued to
Grantee pursuant to the Retiree Grant Agreement constitute the reissuance of a
number of unvested shares previously issued to Grantee that will be forfeited by
Grantee, concurrent with the issuance of shares of restricted stock under this
Agreement, on the Retirement Date; and

WHEREAS, Grantee has elected to execute and deliver this Agreement in connection
with, and as consideration for, the issuance of such restricted common stock of
the Company pursuant to the Retiree Grant Agreement;

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

AGREEMENTS

1.Non-Competition Agreement.

(a)Grantee recognizes (i) that the Company’s willingness to enter into this
Agreement is based in material part on Grantee’s agreement to the provisions of
this paragraph 1 and (ii) that Grantee’s breach of the provisions of this
paragraph 1 could



 

Huseman, Kenneth V. - Grantee Non-Competition Agreement For Retirees

 

Page 1 of 1

 

--------------------------------------------------------------------------------

 

 

materially damage the Company.  Subject to the further provisions of this
Agreement, and in consideration of the Company’s agreement to reissue under the
Retiree Grant Agreement those unvested shares of restricted common stock of the
Company that will be or have been forfeited upon Grantee’s retirement, Grantee
will not, until March 15, 2017 (which date is based on the latest “Final Vesting
Date” for the reissued shares of restricted common stock of the Company) for any
reason whatsoever, directly or indirectly, for himself or on behalf of or in
conjunction with any other person, company, partnership, corporation or business
of whatever nature:

(i)engage, as an officer, director, shareholder, owner, partner, joint venturer,
or in any capacity, whether as an employee, independent contractor, consultant
or advisor, or as a sales representative, in any business in direct competition
with the business of the Companies, including but not limited to Well Servicing;
Fluid Services; Pumping Services; Coil Tubing; Rental/Fishing Tools and
Services; Contract Drilling; Wireline Services; Snubbing Services; Well Site
Construction; or Well Servicing Equipment Manufacturing, Service, and Sales
(collectively, the “Businesses”) in any county in the United States, or in any
province in Canada, or otherwise within one hundred fifty (150) miles of any
place where the Company or any of its subsidiaries or affiliates (collectively
the “Companies”) are conducting any business as of the date of termination of
Grantee’s employment relationship or have conducted any business 12 months prior
to the date of such termination (the “Territory”);

(ii)call upon any person who is, at that time, an employee of any of the
Companies for the purpose, or with the intent, of enticing such employee away
from or out of the employ of any of the Companies;

(iii)call upon any person or entity which is, at that time, or which has been,
within one year prior to that time, a customer of any of the Companies within
the Territory for the purpose of soliciting or selling products or services
which are provided by or dealt in by any of the Companies within the Territory;

(iv)call upon any prospective acquisition candidate, on Grantee’s own behalf or
on behalf of any competitor, which candidate was, to Grantee’s knowledge after
due inquiry, either called upon by any of the Companies or for which any of the
Companies made an acquisition analysis, for the purpose of acquiring such
entity; or

(v)disclose customers, whether in existence or proposed, of any of the Companies
to any person, firm, partnership, corporation or business for any reason or
purpose whatsoever except to the extent that any of the Companies have in the
past disclosed such information to the public for valid business reasons.

(b)Grantee agrees that, in the event of breach by him of any of the foregoing
covenants and agreements, Grantee automatically, and immediately, forfeits any
and all unvested shares of common stock of the Company issued under the Retiree
Grant Agreement that are unvested as of the date of such breach.





 

Huseman, Kenneth V. - Grantee Non-Competition Agreement For Retirees

 

Page 2 of 2

 

--------------------------------------------------------------------------------

 

 

(c) Subject to the terms and provisions of this Agreement, Grantee and Company
agree that such unvested shares of restricted common stock of the Company that
are reissued to Grantee pursuant to the Retiree Grant Agreement shall be
governed by the terms of the Retiree Grant Agreement.

(d)The covenants in this paragraph 1 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant.  Moreover, in the event any court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
Agreement shall thereby be reformed.

(e)All of the covenants in this paragraph 1 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Grantee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants. It is specifically agreed that the period
(subject to the further provisions of this Agreement) from the Retirement Date
until March 15, 2017 (the date stated at the beginning of this paragraph 1),
during which the agreements and covenants of Grantee made in this paragraph 1
shall be effective, shall be extended by adding to such period any time during
which Grantee is in violation of any provision of this paragraph 1.

(f)The Company and Grantee hereby agree that the covenants in this paragraph 1
are a material and substantial part of this Agreement.

2.Confidentiality.

(a)Company has provided Grantee with Confidential Information, and Grantee
agrees that all Confidential Information of the Company is a valuable, special
and unique asset of the Company that gives the Company an advantage over its
actual and potential, current and future competitors.  Grantee further
acknowledges and agrees that Grantee owes the Company a continuing duty to
preserve and protect all Confidential Information from unauthorized disclosure
or unauthorized use, that certain Confidential Information constitutes “trade
secrets” under applicable laws and that unauthorized disclosure or unauthorized
use of the Company’s Confidential Information would irreparably injure the
Company.

(b)Grantee agrees to hold all Confidential Information in strict confidence and
shall not use any Confidential Information except for the benefit of the
Company.  Grantee shall not, at any time, disclose any Confidential Information
to any person or entity (except other employees of the Company who have a need
to know the information in connection with the performance of their employment
duties), or copy, reproduce, modify, decompile or reverse engineer any
Confidential Information, or remove any Confidential Information from the
Company’s premises, without the prior written consent of the President of the
Company, or permit or instruct any other person to do so.  Grantee shall take
reasonable precautions to protect the physical security of all documents and
other material containing Confidential Information (regardless of the medium on
which



 

Huseman, Kenneth V. - Grantee Non-Competition Agreement For Retirees

 

Page 3 of 3

 

--------------------------------------------------------------------------------

 

 

the Confidential Information is stored).  This Agreement applies to all
Confidential Information, whether now known or later to become known to Grantee.

(c)Grantee agrees to promptly surrender and deliver to the Company all documents
and other written material of any nature containing or pertaining to any
Confidential Information and shall not retain any such document or other
material, or any copies thereof.  By signing this Agreement, Grantee certifies
to the Company in writing that all such materials in his possession, custody, or
control have been returned.

(d)As used in this Agreement, the term “Confidential Information” shall mean any
information or material known to or used by, or for, the Companies (whether or
not owned or developed by the Companies and whether or not developed by Grantee)
that is not generally known to the public.  Confidential Information includes,
but is not limited to, the Companies’ trade secrets, information that the
Companies have marked as confidential or have otherwise described to Grantee
(either in writing or orally) as confidential, information concerning products,
services, prospective products or services, research, product designs, prices,
discounts, costs, marketing plans, marketing techniques, market studies, test
data, customers, customer lists and records, suppliers and contracts, business
records and plans, personnel files, financial information, information relating
to operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property, technical specifications, proprietary information
belonging to the Companies, computer hardware or software manuals, training or
instruction manuals, and data and computer system passwords and user codes.

3.Inventions.  Grantee shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, which were conceived or made by Grantee,
solely or jointly with another, during the period of his employment with the
Company, or within one year thereafter, if conceived during employment, and
which are directly related to the business or activities of the Company and
which Grantee conceived as a result of his employment by the Company.  Grantee
hereby assigns and agrees to assign all of his interests therein to the Company
or its nominee.  Whenever requested to do so by the Company, Grantee shall
execute any and all applications, assignments, or other instruments that the
Company shall deem necessary to apply for and obtain Letters Patent of the
United States or any foreign country or to otherwise protect the Company’s
interest therein.

4.Complete Agreement. This Agreement, together with the Retiree Grant Agreement
(which is subject to the terms of the Plan), constitute the entire agreements of
the parties with respect to the subject matter of this Agreement.  Otherwise,
there are no written or oral representations, understandings or agreements with
the Company or any of its officers, directors or representatives covering the
same subject matter as this Agreement, and this written Agreement is the final,
complete and exclusive statement and expression of the agreement between the
Company and Grantee and of all the terms of this Agreement, and it cannot be
varied, contradicted or supplemented by evidence of any prior or contemporaneous
oral or written agreements.  This written Agreement may not be later modified
except by a further writing signed by a duly authorized officer of the Company
and Grantee, and no term of this



 

Huseman, Kenneth V. - Grantee Non-Competition Agreement For Retirees

 

Page 4 of 4

 

--------------------------------------------------------------------------------

 

 

Agreement may be waived except by writing signed by the party waiving the
benefit of such term.  Without limiting the generality of the foregoing, either
party’s failure to insist on strict compliance with this Agreement shall not be
deemed a waiver thereof.

5.Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed to Grantee and Company at the addresses set forth below their
signatures to this Agreement.  Notice shall be deemed given and effective on the
earlier of three days after the deposit in the U.S. mail of a writing addressed
as above and sent first class mail, certified, return receipt requested, or when
actually received.  Either party may change the address for notice by notifying
the other party of such change in accordance with this paragraph.

6.Severability; Headings.  If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.  The paragraph
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define, or limit the extent or intent of, the Agreement,
or of any part hereof.

7.Governing Law and Venue.  This Agreement shall in all respects be governed by
and interpreted in accordance with the laws of the State of Texas without giving
effect to choice of law principals thereof.  Any dispute concerning this
agreement shall be resolved solely and exclusively in Tarrant County, Texas.

8.Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

 

 

Huseman, Kenneth V. - Grantee Non-Competition Agreement For Retirees

 

Page 5 of 5

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Retirement Date.

 

 

 

 

 

Basic Energy Services, Inc.

 

 

 

 

By:

/s/ James E. Tyner   

 

Name:

James E. Tyner

 

Title:

Vice President, Human Resources  

 

Address:

Basic Energy Services

 

 

801 Cherry Street, Suite 2100

 

 

Fort Worth, TX 76102

 

 

 

 

 

GRANTEE

 

 

 

 

Signature:

/s/ Kenneth V. Huseman

 

Print Name:

Kenneth V. Huseman

 

 

 



 

Huseman, Kenneth V. - Grantee Non-Competition Agreement For Retirees

 

Page 6 of 6

 

--------------------------------------------------------------------------------